     Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.1 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

REBECCA CRAWFORD,

                               Plaintiff,                        CASE NO.: 18-1365

v.

MONTCALM COUNTY ROAD COMMISSION,
DALE LINTON, ROBERT BRUNDAGE,
S. MICHAEL SCOTT, and MARK CHRISTENSEN,
all in their individual and
official capacities,

                             Defendants.
______________________________________________________________________________
LISA C. WARD(P38933)
LINDSAY L. WEISS (P82943)
Law Offices of Lisa C. Ward, PLLC
Attorneys for Plaintiff
4131 Okemos Rd., Ste. 12
Okemos, MI 48864
(517) 347-8100
______________________________________________________________________________


                              COMPLAINT AND JURY DEMAND



             This is an original proceeding; this case has never been previously dismissed.
              There is no pending or resolved civil action arising out of the transaction or
            occurrence which gave rise to this Complaint. This is not a class action lawsuit.



        NOW COMES Plaintiff, by and through her Attorneys, Lisa C. Ward and Lindsay Weiss,

the Law Offices of Lisa C. Ward, PLLC, to hereby file her Complaint and Jury Demand. In

support of her Complaint, Plaintiff states the following:
   Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.2 Page 2 of 8



                               JURISDICTION AND PARTIES

1. This is an action to enforce civil rights arising out of Plaintiff’s employment relationship
   with Defendants, pursuant to the Age Discrimination in Employment Act of 1967 (ADEA),
   29 U.S.C. § 621 et seq., the Fair Labor Standards Act, 29 U.S.C.§ 201 et seq., and the Elliot-
   Larsen Civil Rights Act, 27.2101 et seq.


2. This Court has original jurisdiction over Plaintiff’s ADEA and Fair Labor Standards Act
   claims pursuant to 28 U.S.C. § 1331, § 1343(a)(4).


3. This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28
   U.S.C. § 1367(a).


4. Plaintiff Rebecca Crawford [hereinafter “Plaintiff”] filed a charge of employment
   discrimination on the basis of age with the Equal Employment Opportunity Commission
   (EEOC) within 300 days of the commission of the unlawful employment practice alleged in
   this claim.


5. Plaintiff received notification of the right-to-sue letter from the EEOC on November 14,
   2018, and has filed this complaint within 90 days of receiving the EEOC’s notice of the right
   to sue.


6. Plaintiff, was, at times relevant to this Complaint, employed as an Office Assistant with the
   Montcalm County Road Commission.


7. Defendant Montcalm County Road Commission is a governmental agency responsible for
   maintaining roads and bridges within Montcalm County.


8. Defendant Dale Linton is, at times relevant to this Complaint, the Chairman of the Montcalm
   County Road Commission. On information and belief, Defendant Linton is a resident of the
   State of Michigan.


9. Defendant Robert Brundage is, at times relevant to this Complaint, the Vice Chairman of the
   Montcalm County Road Commission. On information and belief, Defendant Brundage is a
   resident of the State of Michigan.


10. Defendant S. Michael Scott is, at times relevant to this Complaint, Elected Commissioner of
    the Montcalm County Road Commission. On information and belief, Defendant Scott is a
    resident of the State of Michigan.

                                                !2
   Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.3 Page 3 of 8



11. Defendant Mark Christensen is, at times relevant to this Complaint, Superintendent/Manager
    of the Montcalm County Road Commission. On information and belief, Defendant
    Christensen is a resident of the State of Michigan.

12. A substantial part of the events giving rise to this cause of action occurred in Montcalm
    County, Michigan.

13. Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and/or (b)(2).


                                  COMMON ALLEGATIONS

14. Plaintiff incorporates by reference paragraphs 1-13.


15. Plaintiff was employed with Defendant as an Office Assistant for twenty-four years. During
    that time, Plaintiff was an excellent employee who received satisfactory performance ratings
    and who was never disciplined for her performance.

16. On September 27, 2017, Defendant Christensen informed Plaintiff that her position was
    being eliminated, thus terminating her employment with Defendant. Defendant told Plaintiff
    that she had done nothing wrong and that the Road Commission had decided to eliminate the
    position.

17. On September 28, 2017, Plaintiff noticed a position posted on the Road Commission’s
    website for an Assistant Finance Director/Safety Coordinator. The job description included
    95 percent of the responsibilities held by Plaintiff when she worked as an Office Assistant,
    despite the position having allegedly been eliminated.

18. On November 20, 2017, Defendants allegedly hired a 29-year-old female to replace Plaintiff
    in the position of Assistant Finance Director/Safety Coordinator.

19. At the time her employment was terminated, Plaintiff was not paid for vacation time that she
    earned between January 1, 2017, and September 27, 2017. Plaintiff had accrued 150.0 hours
    of vacation time, which equates to $3,304.50.

20. Plaintiff has still not received money for the vacation time she earned.


21. On April 18, 2018, Plaintiff filed charges with the EEOC claiming discrimination based on
    age.

                                                 !3
   Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.4 Page 4 of 8




22. Plaintiff received her Right to Sue letter from the EEOC on November 14, 2018.


23. Plaintiff’s Complaint is filed timely with this Court.


            COUNT I- FAILURE TO PAY WAGES UNDER THE FAIR LABOR
                            STANDARDS ACT

24. Plaintiff incorporates by reference paragraphs 1-23.


25. Defendant Montcalm County Road Commission is an employer as defined by 29 U.S.C.
    §203(s)(1)(C).

26. At all times relevant to this Complaint, Plaintiff was an employee of Defendant Montcalm
    County Road Commission.

27. Plaintiff was not paid for vacation time that she earned between January 1, 2017, and
    September 27, 2017. At the time her employment was terminated, she had accrued 150.0
    hours of vacation time, which equates to $3,304.50.

28. Plaintiff is still owed this money, which constitutes unpaid wages under the FLSA.


29. As a direct and proximate result of Defendants’ wrongful acts and omissions, Plaintiff has
    sustained loss of earnings, earning capacity, and fringe benefits and has suffered mental
    anguish, physical and emotional distress, humiliation and embarrassment, and loss of
    professional reputation.


               COUNT II- AGE DISCRIMINATION IN VIOLATION OF
             THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1969

30. Plaintiff incorporates by reference paragraphs 1 through 29.


31. Pursuant to the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.,
    “[i]t shall be unlawful for an employer to fail or refuse to hire or to discharge any individual
    or otherwise discriminate against any individual with respect to his compensation, terms,
    conditions, or privileges of employment, because of such individual’s age.”



                                                  !4
   Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.5 Page 5 of 8



32. At all material times, Plaintiff was an employee, and the Defendants were her employer,
    covered by and within the meaning of the ADEA.

33. Upon information and belief, Montcalm County Road Commission has 20 or more
    employees.

34. Plaintiff is 45 years old and a member of the protected class.


35. Plaintiff was qualified for the position of Office Assistant and the newly-created position of
    Assistant Financial Director/Safety Coordinator.

36. Defendants terminated Plaintiff’s employment on the basis of age.


37. On November 20, 2017, Defendants hired a 29-year-old woman for the position of Assistant
    Finance Director/Safety Coordinator to replace Plaintiff.

38. The Assistant Finance Director/Safety Coordinator position contained substantially similar
    duties to the Office Assistant position which Defendant claims to have eliminated.

39. Defendants eliminated Plaintiff’s position in order to terminate her employment and replace
    her with a younger woman.

40. Defendants’ actions were intentional, with reckless indifference to Plaintiff’s rights and
    sensibilities.

41. But for Defendants’ discrimination, Plaintiff’s employment would not have been terminated.


42. As a direct and proximate result of Defendants’ wrongful acts and omissions, Plaintiff has
    sustained loss of earnings, earning capacity, and fringe benefits and has suffered mental
    anguish, physical and emotional distress, humiliation and embarrassment, and loss of
    professional reputation.



            COUNT III — AGE DISCRIMINATION IN VIOLATION OF THE
                  ELLIOTT-LARSEN CIVIL RIGHTS ACT

43. Plaintiff incorporates by reference paragraphs 1 through 42.

                                                 !5
   Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.6 Page 6 of 8




44. Pursuant to the Michigan Elliott-Larsen Civil Rights Act, M.C.L. § 37.2201 et seq., an
    employer shall not “[f]ail or refuse to hire or recruit, discharge, or otherwise discriminate
    against an individual with respect to employment, compensation, or a term, condition, or
    privilege of employment, because of religion, race, color, national origin, age, sex, height,
    weight, or marital status.” M.C.L. § 32.2202(1)(a).

45. At all material times, Plaintiff was an employee, and the Defendants were her employer, as
    defined by Michigan law. M.C.L. § 37.2201(a).

46. Upon information and belief, Montcalm County Road Commission has 1 or more employee.


47. Plaintiff is 45 years old and a member of the protected class.


48. Plaintiff was qualified for the position of Office Assistant.


49. On September 27, 2017, Plaintiff received a letter terminating her employment.


50. On September 28, 2017, Defendants posted an open job position for an Assistant Finance
    Director/Safety Coordinator. The job description matched 95 percent of the responsibilities
    Plaintiff had performed.

51. On November 20, 2017, Defendants hired a 29-year-old woman for the position of Assistant
    Finance Director/Safety Coordinator to replace Plaintiff.

52. Defendants replaced Plaintiff with a younger woman after Plaintiff’s employment was
    terminated on September 27, 2018 because of Plaintiff’s age.

53. Defendants’ actions were intentional, with reckless indifference to Plaintiff’s rights and
    sensibilities.

54. As a direct and proximate result of Defendants’ wrongful acts and omissions, Plaintiff has
    sustained loss of earnings, earning capacity, and fringe benefits and has suffered mental
    anguish, physical and emotional distress, humiliation and embarrassment, and loss of
    professional reputation.




                                                  !6
   Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.7 Page 7 of 8



                                       RELIEF REQUESTED


    PLAINTIFF REQUESTS that this court enter judgment against Defendants for any and all
damages, including, but not limited to: economic damages, including back pay and interest, front
pay; compensatory damages; emotional distress; prejudgment interest; liquidated damages;
exemplary and punitive damages; equitable relief, including, reinstatement, an injunction
prohibiting any further acts of retaliation or discrimination, an award of interest, costs, and
whatever other equitable relief appears appropriate to this Court; and attorney’s fees and costs.



Dated: December 7, 2018                                       /s/ Lindsay Weiss
                                                              Lindsay Weiss (P82943)
                                                              Lisa C. Ward(P38933)
                                                              Law Offices of Lisa C. Ward, PLLC
                                                              Attorney for Plaintiff
                                                              4131 Okemos Rd., Ste. 12
                                                              Okemos, MI 48864




                                                  !7
     Case 1:18-cv-01365-JTN-ESC ECF No. 1 filed 12/07/18 PageID.8 Page 8 of 8



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

REBECCA CRAWFORD,

                             Plaintiff,                  CASE NO.: 18-1365

v.

MONTCALM COUNTY ROAD COMMISSION,
DALE LINTON, ROBERT BRUNDAGE,
S. MICHAEL SCOTT, MARK CHRISTENSON,
AND KIM ALEXANDER, all in their individual and
official capacities,

                             Defendants.
______________________________________________________________________________
LISA C. WARD(P38933)
Law Offices of Lisa C. Ward, PLLC
Attorney for Plaintiff
4131 Okemos Rd., Ste. 12
Okemos, MI 48864
(517) 347-8100
______________________________________________________________________________


                                          JURY DEMAND

        NOW COMES Plaintiff, by and through her Attorneys, and hereby requests a trial by
jury.




Dated: December 7, 2018                                  /s/ Lindsay Weiss
                                                         Lindsay Weiss (P82943)
                                                         Lisa C. Ward(P38933)
                                                         Law Offices of Lisa C. Ward, PLLC
                                                         Attorney for Plaintiff
                                                         4131 Okemos Rd., Ste. 12
                                                         Okemos, MI 48864


                                               !8
